DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6, in the reply filed on October 20, 2022 is acknowledged.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on May 21, 2020. It is noted, however, that applicant has not filed a certified copy of the JP2020-088910 application as required by 37 CFR 1.55.
Claim Interpretation
Claims 3 and 5 recite the range “7.5 mm or smaller.”  The Examiner notes that the range includes zero.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the outer tube included in the ultraviolet light irradiation unit is a cylindrical tube disposed such that the ultraviolet fluorescent lamp is accommodated therein.”  It is unclear if the cylindrical tube is an additional component of the ultraviolet light irradiation unit or if the outer tube is being further defined as a cylindrical tube.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009214193 A (hereinafter JP 193) in view of US PUB 2002/0096648 A1 (hereinafter US 648).
Regarding claim 1, JP 193 discloses a processed waste liquid treatment apparatus, which can process waste generated from industries such as a semiconductor wafer processing plant (see JP 193 abstract and paragraph [0001]). The “processing waste liquid processing apparatus comprising: a waste liquid storage tank in which a processing liquid supplied by a processing liquid supply means during processing of a processing apparatus stores a processing waste liquid generated by processing; a pump for supplying the processing waste liquid stored in the waste liquid storage tank; a waste liquid filtration means for filtering the processing waste liquid supplied by the pump and purifying the processing waste liquid to clean water; a clean water storage tank for storing the clean water purified by the waste liquid filtration means; a clean water supply pump for supplying the clean water stored in the clean water storage tank; a pure water generation means for purifying the clean water supplied by the clean water supply pump to pure water; a pure water temperature adjustment means for adjusting the pure water purified by the pure water generation means to a predetermined temperature; a pipe for circulating the pure water adjusted to a predetermined temperature by the pure water temperature adjustment means to the processing liquid supply means; and a control means for controlling the respective constituent means, wherein the control means starts the operation of the clean water stored in the clean water storage tank and stops the water supply means when the level of the clean (see JP 193 paragraph [0008]; see also paragraphs [0009], [0010], [0021]-[0026], [0028], [0030], [0031],  and figures 1-3 and 6), which is deemed a pure water production system comprising a waste fluid storage tank that stores water drained from a processing apparatus; a filter unit that filters water delivered from the waste fluid storage tank; and a clear water storage tank that stores water filtered by the filtration unit. 
JP 193 discloses the “pure water generation means 6 in the embodiment shown in the figure is provided with the support base 61, the partition plate 611 erected on the support base 61, the ultraviolet irradiation means 62 arranged on the rear side of the partition plate 611 in the support base 61, the 1st ion exchange means 63a and the 2nd ion exchange means 63b provided with the ion exchange resin arranged on the front side of the partition plate 611 in the support base 61, and the precision filter 64 arranged on the rear side of the partition plate 611 in the support base 61” (see JP 193 paragraph [0025]; see also figures 2, 3 and 6), which is deemed an ultraviolet light irradiation unit that irradiates ultraviolet light to water delivered from the clear water storage tank and breaks down organic matter contained in the water; an ion exchange resin unit that replaces ions contained in water delivered from the ultraviolet light irradiation unit, thereby producing pure water from the water.  
JP 193 discloses that “a pure water temperature adjustment means for adjusting the pure water purified by the pure water generation means to a predetermined temperature; a pipe for circulating the pure water adjusted to a predetermined temperature by the pure water temperature adjustment means to the processing liquid supply means” (see JP 193 paragraph [0009], see also paragraphs [0009], [0010], [0028], [0030], [0035], [0045],  and figure 1-3 & 6), which is deemed a pure water supply unit that supplies the pure water produced by the ion exchange resin unit to the processing apparatus.  
JP 193 does not explicitly disclose the ultraviolet light irradiation unit includes an ultraviolet fluorescent lamp, and an outer tube configured to allow the water to flow through surroundings of the ultraviolet fluorescent lamp, and the outer tube includes an inflow port through which the water flows in, and an outflow port through which the water irradiated with ultraviolet light from the ultraviolet fluorescent lamp flows out.
US 648 discloses “a reactor for radiating ultraviolet light into a fluid reaction medium, comprising a housing which encloses a tubular cavity, with a radiation source for generating ultraviolet light and an inner tube which, together with the housing, forms an irradiation chamber which, in particular, is of annular shape, the irradiation chamber being connected at least with an inlet and an outlet for the reaction medium and is perfused by reaction medium in the longitudinal direction of the tube, characterized in that the irradiation chamber is equipped with means for generating an additional radial flow routing of the reaction medium” (see US 648 paragraph [0012]; see also figures 1-10 and paragraphs [0013]-[0019], [0025]-[0043], [0062]-[0064] and [0066]-[0069]).  The reactor achieves “optimal and uniform mixing behavior, by improved mass transfer, thereby ensuring reliable and effective sterilization” (see US 648 paragraph [0013]) as well as being easy to clean, integrate into existing plants/apparatus and being of compact design (see US 648 paragraphs [0004],[0011], [0013], [0042], [0043]). In US 648, “specific flow conditions are generated, in an annular-gap duct transparent to UV light, which cause intensive mass transfer over the entire length of the duct. The apparatus comprises e.g. a UV radiation source, which can be encompassed by a quartz field tube (emitter jacket tube), and a product duct (irradiation chamber) which is transparent to UV light and is perfused by the reaction medium” (see US 648 paragraph [0014]) and “the design of the reactor is such that the radiation source is disposed in the inner tube and the inner tube is transparent to the ultraviolet light (see US 648 paragraph [0016]). 
US 648 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. water treatment. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the reactor for irradiating ultraviolet light, as disclosed in US 648, into the apparatus of JP 193 because it would provide ultraviolet irradiation means, as required in JP 193, and would achieve “optimal and uniform mixing behavior, by improved mass transfer, thereby ensuring reliable and effective sterilization” (see US 648 paragraph [0013]) as well as being easy to clean, integrate into existing plants/apparatus and being of compact design (see US 648 paragraphs [0004],[0011], [0013], [0042], [0043]). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the reactor for irradiating ultraviolet light, as disclosed in US 648, into the apparatus of JP 193 and reasonably expect the resulting apparatus to work as the prior art intended.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). 
Regarding claim 2, JP 193 in view of US 648 discloses the invention as discussed above in claim 1. Further, JP 193 in view of US 648 discloses the outer tube included in the ultraviolet light irradiation unit is a helical tube of a shape that is wound in a helical pattern around the ultraviolet fluorescent lamp (see rejection of claim 1; see US 648 paragraphs [0025]-[0037] and figures 5-10). 
Regarding claim 3, JP 193 in view of US 648 discloses the invention as discussed above in claim 2. Further, JP 193 in view of US 648 discloses a distance between an inner side of the helical tube and an outer side of the ultraviolet fluorescent lamp is 7.5 mm or smaller (see rejection of claim 1; see US 648 paragraph [0037]; see also paragraphs [0038],  [0067).  In addition, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the distance between an inner side of the helical tube and an outer side of the ultraviolet fluorescent lamp.  It has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).  Therefore, it would have been obvious to one of ordinary skill in the art to optimize the distance between an inner side of the helical tube and an outer side of the ultraviolet fluorescent lamp and, in the course of routine experimentation, arrive at the claimed range.
Regarding claim 4, JP 193 in view of US 648 discloses the invention as discussed above in claim 1. Further, JP 193 in view of US 648 discloses the outer tube included in the ultraviolet light irradiation unit is a cylindrical tube disposed such that the ultraviolet fluorescent lamp is accommodated therein (see rejection of claim 1; see US 648 paragraphs [0021], [0023], [0037] and figures 1-10.  It is noted that the US 648 discloses both a long cylindrical tube that is parallel to the UV radiation source (see US 648 paragraphs [0021]-[0022] and figures 1-4a as well as the spiral tubing being of a cylinder shape (see US 648 paragraph [0029] and figures 5-10)
Regarding claim 5, JP 193 in view of US 648 discloses the invention as discussed above in claim 4. Further, JP 193 in view of US 648 discloses the distance between an inner side of the cylindrical tube and an outer side of the ultraviolet fluorescent lamp is 7.5 mm or smaller (see rejection of claim 1; see US 648 paragraph [0037]; see also paragraphs [0038],  [0067).  In addition, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the distance between an inner side of the helical tube and an outer side of the ultraviolet fluorescent lamp.  It has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).  Therefore, it would have been obvious to one of ordinary skill in the art to optimize the distance between an inner side of the helical tube and an outer side of the ultraviolet fluorescent lamp and, in the course of routine experimentation, arrive at the claimed range.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009214193 A (hereinafter JP 193) in view of US PUB 2002/0096648 A1 (hereinafter US 648), JP 2016107249 A (hereinafter JP 249), and US PUB 2014/0116962 A1 (hereinafter US 962). 
Regarding claim 6, JP 193 in view of US 648 discloses the invention as discussed above in claim 1. Further, JP 193 in view of US 648 does not explicitly disclose the ultraviolet light from the ultraviolet fluorescent lamp contains a 254-nm wavelength component and a 185-nm wavelength component.
JP 249 an ultrapure water production system and an ultrapure water production method (seeJP 249 abstract and figures 1-4).  The “ultrapure water production system for producing ultrapure water by treating wastewater from a factory in which ultrapure water is used or recovered water obtained by recovering used ultrapure water and/or raw water as water to be treated, the ultrapure water production system including a combination of an ultraviolet oxidation device and a mixed bed ion exchange resin device or an electric deionizer, producing ultrapure water by removing all organic carbon and ionic components in the water to be treated, and supplying the produced ultrapure water to a use point; a sub-ultrapure water production system including a combination of an ultraviolet oxidation device, a mixed bed ion exchange resin device or an electric deionizer, and equivalently configured to the main ultrapure water production system, and independently treating water to be treated common to water to be treated supplied to the main ultrapure water production system; an ultraviolet control unit for controlling an ultraviolet irradiation amount of the ultraviolet oxidation device of the main ultrapure water production system; a 2nd detection unit for detecting a total organic carbon concentration in water to be treated of the mixed bed ion exchange resin device or the electric deionizer of the sub-ultrapure water production system; and an ultraviolet irradiation amount control unit …” (see JP 249, paragraph [0012]).  In the JP 249, the ultraviolet irradiation is achieved by a “low-pressure mercury lamp capable of irradiating ultraviolet rays of around 185 nm and ultraviolet rays of wavelengths of around 254 nm” (see JP 249 paragraph [0063]; see also paragraphs [0085]). 
JP 249 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. water treatment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the low-pressure mercury lamp, as disclosed in JP 249, in the apparatus of JP 193 in view of US 648 and reasonably expect the resulting apparatus to work as the prior art intended.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).  
Thus, JP 193 in view of US 648 and JP 249 discloses the ultraviolet light from the ultraviolet fluorescent lamp contains a 254-nm wavelength component and a 185-nm wavelength component.  The ultraviolet light from the ultraviolet fluorescent lamp of JP 193 in view of US 648 and JP 249 necessarily is capable of sterilizing the water flowing through the outer tube by the 254-nm wavelength component of the ultraviolet light, and degrading organic matter contained in the water flowing through the outer tube into ions by the 185-nm wavelength component of the ultraviolet light.  The ultraviolet light from the ultraviolet fluorescent lamp of the combined prior art appears to be substantially identical to the claimed limitation and thus inherently would possess the claimed functional properties—unless these properties arise from features not yet claimed.  
JP 193 in view of US 648 and JP 249 does not explicitly disclose the ultraviolet light irradiation unit is incorporated in the clear water storage tank, and provisionally breaks down organic matter contained in the water stored in the clear water storage tank by a leak of the ultraviolet light through the outer tube. 
US 962 discloses a system and method of sterilizing ballast water onboard of a ship in order to reduce and/or remove micro-organisms in said water (see US 962 abstract, figures 1-4 and paragraphs [0024]-[0039]).  In the system of US 962, “the ballast water is filtered and subjected to a UV sterilising treatment inside a water storage tank” (see US 962 paragraph [0024]; see also paragraphs [0039], [0049]-[0057]).  The system of US 962, achieves “homogeneous sterilization of the ballast water directly into the storage tank, preventing the formation of untreated dead zone of water inside the same tank” (see US 962 paragraph [0015]; see also paragraph [0051]) an maximizes the sterilization process (see US 962 paragraph [0018]).
US 962 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. water treatment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of JP 193 in view of US 648 and JP 249 by forming the ultraviolet irradiation means in the fresh water storage tank, which is after the waste liquid filtration means, as disclosed in US 962 because it would achieve homogenous sterilization of the filtered water in the fresh water storage tank, prevent the formation of untreated dead zones and/or maximizes the sterilization process (see US 962, paragraphs [0015], [0018] and [0051]).  Further, it would have been obvious to one of ordinary skill in the art to place the ultraviolet irradiation means in the fresh water storage tank and reasonably expect the resulting apparatus to work as Reference US 962 intended.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8017003 (hereinafter US 003) in view of JP 2009214193 A (hereinafter JP 193) in view of US PUB 2002/0096648 A1 (hereinafter US 648).
Regarding claim 1, US 003 discloses a “processing waste liquid treating apparatus comprising: a waste liquid storage tank for holding processing waste liquid produced from processing liquid supplied to a processing device during processing; a waste liquid supply pump for supplying the processing waste liquid held in the waste liquid storage tank; waste liquid filtering means including a filter for filtering and purifying the processing waste liquid supplied by the waste liquid supply pump into clear water and a clear water receiving pan for receiving the clear water detachably supporting the filter; a clear water storage tank for holding the clear water purified by the waste liquid filtering means; a clear water supply pump for supplying the clear water held in the clear water storage tank; pure water generating means including ion exchange means for purifying the clear water supplied by the clear water supply pump into pure water and a support base for detachably supporting the ion exchange means; pure water temperature adjusting means for adjusting the pure water purified by the pure water generating means into a predetermined temperature….” (see US 003 claim 1).  Claim 1 of US 003 does not recite an ultraviolet light irradiation unit. 
JP 193 discloses a processed waste liquid treatment apparatus, which can process waste generated from industries such as a semiconductor wafer processing plant (see JP 193 abstract and paragraph [0001]). The “processing waste liquid processing apparatus comprising: a waste liquid storage tank in which a processing liquid supplied by a processing liquid supply means during processing of a processing apparatus stores a processing waste liquid generated by processing; a pump for supplying the processing waste liquid stored in the waste liquid storage tank; a waste liquid filtration means for filtering the processing waste liquid supplied by the pump and purifying the processing waste liquid to clean water; a clean water storage tank for storing the clean water purified by the waste liquid filtration means; a clean water supply pump for supplying the clean water stored in the clean water storage tank; a pure water generation means for purifying the clean water supplied by the clean water supply pump to pure water; a pure water temperature adjustment means for adjusting the pure water purified by the pure water generation means to a predetermined temperature; a pipe for circulating the pure water adjusted to a predetermined temperature by the pure water temperature adjustment means to the processing liquid supply means; and a control means for controlling the respective constituent means, wherein the control means starts the operation of the clean water stored in the clean water storage tank and stops the water supply means when the level of the clean (see JP 193 paragraph [0008]; see also paragraphs [0009], [0010], [0021]-[0026], [0028], [0030], [0031],  and figures 1-3 and 6).  JP 193 discloses the “pure water generation means 6 in the embodiment shown in the figure is provided with the support base 61, the partition plate 611 erected on the support base 61, the ultraviolet irradiation means 62 arranged on the rear side of the partition plate 611 in the support base 61, the 1st ion exchange means 63a and the 2nd ion exchange means 63b provided with the ion exchange resin arranged on the front side of the partition plate 611 in the support base 61, and the precision filter 64 arranged on the rear side of the partition plate 611 in the support base 61” (see JP 193 paragraph [0025]; see also figures 2, 3 and 6).  JP 193 discloses that “a pure water temperature adjustment means for adjusting the pure water purified by the pure water generation means to a predetermined temperature; a pipe for circulating the pure water adjusted to a predetermined temperature by the pure water temperature adjustment means to the processing liquid supply means” (see JP 193 paragraph [0009], see also paragraphs [0009], [0010], [0028], [0030], [0035], [0045],  and figure 1-3 & 6).  
JP 193 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. water treatment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate an ultraviolet irradiation means, as disclosed in JP 193, into the apparatus of US 003 because the ultraviolet irradiation means provides sterilization of the liquid to be treated (see JP 193 paragraph [0025]).
US 003 in view of JP 193 does not explicitly disclose the ultraviolet light irradiation unit includes an ultraviolet fluorescent lamp, and an outer tube configured to allow the water to flow through surroundings of the ultraviolet fluorescent lamp, and the outer tube includes an inflow port through which the water flows in, and an outflow port through which the water irradiated with ultraviolet light from the ultraviolet fluorescent lamp flows out, as recited in claim 1. 
US 648 discloses “a reactor for radiating ultraviolet light into a fluid reaction medium, comprising a housing which encloses a tubular cavity, with a radiation source for generating ultraviolet light and an inner tube which, together with the housing, forms an irradiation chamber which, in particular, is of annular shape, the irradiation chamber being connected at least with an inlet and an outlet for the reaction medium and is perfused by reaction medium in the longitudinal direction of the tube, characterized in that the irradiation chamber is equipped with means for generating an additional radial flow routing of the reaction medium” (see US 648 paragraph [0012]; see also figures 1-10 and paragraphs [0013]-[0019], [0025]-[0043], [0062]-[0064] and [0066]-[0069]).  The reactor achieves “optimal and uniform mixing behavior, by improved mass transfer, thereby ensuring reliable and effective sterilization” (see US 648 paragraph [0013]) as well as being easy to clean, integrate into existing plants/apparatus and being of compact design (see US 648 paragraphs [0004],[0011], [0013], [0042], [0043]). In US 648, “specific flow conditions are generated, in an annular-gap duct transparent to UV light, which cause intensive mass transfer over the entire length of the duct. The apparatus comprises e.g. a UV radiation source, which can be encompassed by a quartz field tube (emitter jacket tube), and a product duct (irradiation chamber) which is transparent to UV light and is perfused by the reaction medium” (see US 648 paragraph [0014]) and “the design of the reactor is such that the radiation source is disposed in the inner tube and the inner tube is transparent to the ultraviolet light (see US 648 paragraph [0016]). 
US 648 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. water treatment. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the reactor for irradiating ultraviolet light, as disclosed in US 648, into the apparatus of US 003 in view of JP 193 because it would provide ultraviolet irradiation means, as required in US 003 in view of JP 193, and would achieve “optimal and uniform mixing behavior, by improved mass transfer, thereby ensuring reliable and effective sterilization” (see US 648 paragraph [0013]) as well as being easy to clean, integrate into existing plants/apparatus and being of compact design (see US 648 paragraphs [0004],[0011], [0013], [0042], [0043]). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the reactor for irradiating ultraviolet light, as disclosed in US 648, into the apparatus of US 003 in view of JP 193 and reasonably expect the resulting apparatus to work as the prior art intended.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Regarding claim 2, US 003 in view of JP 193 and US 648 discloses the invention as discussed above in claim 1. Further, US 003 in view of JP 193 and US 648 discloses the outer tube included in the ultraviolet light irradiation unit is a helical tube of a shape that is wound in a helical pattern around the ultraviolet fluorescent lamp (see rejection of claim 1; see US 648 paragraphs [0025]-[0037] and figures 5-10). 
Regarding claim 3, US 003 in view of JP 193 and US 648 discloses the invention as discussed above in claim 2. Further, US 003 in view of JP 193 and US 648 discloses a distance between an inner side of the helical tube and an outer side of the ultraviolet fluorescent lamp is 7.5 mm or smaller (see rejection of claim 1; see US 648 paragraph [0037]; see also paragraphs [0038],  [0067).  In addition, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the distance between an inner side of the helical tube and an outer side of the ultraviolet fluorescent lamp.  It has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).  Therefore, it would have been obvious to one of ordinary skill in the art to optimize the distance between an inner side of the helical tube and an outer side of the ultraviolet fluorescent lamp and, in the course of routine experimentation, arrive at the claimed range.
Regarding claim 4, US 003 in view of JP 193 and US 648 discloses the invention as discussed above in claim 1. Further, JP US 003 in view of JP 193 and US 648 discloses the outer tube included in the ultraviolet light irradiation unit is a cylindrical tube disposed such that the ultraviolet fluorescent lamp is accommodated therein (see rejection of claim 1; see US 648 paragraphs [0021], [0023], [0037] and figures 1-10.  It is noted that the US 648 discloses both a long cylindrical tube that is parallel to the UV radiation source (see US 648 paragraphs [0021]-[0022] and figures 1-4a as well as the spiral tubing being of a cylinder shape (see US 648 paragraph [0029] and figures 5-10)
Regarding claim 5, US 003 in view of JP 193 and US 648 discloses the invention as discussed above in claim 4. Further, JP US 003 in view of JP 193 and US 648 discloses the distance between an inner side of the cylindrical tube and an outer side of the ultraviolet fluorescent lamp is 7.5 mm or smaller (see rejection of claim 1; see US 648 paragraph [0037]; see also paragraphs [0038],  [0067).  In addition, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the distance between an inner side of the helical tube and an outer side of the ultraviolet fluorescent lamp.  It has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).  Therefore, it would have been obvious to one of ordinary skill in the art to optimize the distance between an inner side of the helical tube and an outer side of the ultraviolet fluorescent lamp and, in the course of routine experimentation, arrive at the claimed range.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADETTE K MCGANN whose telephone number is (571)272-5367. The examiner can normally be reached M-F 7:00 am -3:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNADETTE KAREN MCGANN/Examiner, Art Unit 1773                                                                                                                                                                                                        


/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773